IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :    No. 739 CAP
                                                :
                         Appellee               :    Appeal from the Judgment of
                                                :    Sentence entered April 23, 1990 in
                                                :    the Court of Common Pleas,
               v.                               :    Philadelphia County, Criminal
                                                :    Division at No. CP-51-CR-1031751-
                                                :    1988. (Nunc Pro Tunc appeal rights
 HENRY DANIELS,                                 :    reinstated on April 28, 2017.)
                                                :
                         Appellant              :


                                        ORDER


PER CURIAM                                              DECIDED: October 15, 2020
       AND NOW, this 15th day of October, 2020, the appeal is QUASHED.              See

Commonwealth v. Reid, 235 A.3d 1124 (Pa. 2020) (quashing serial appeal after

concluding Williams v. Pennsylvania, ___ U.S. ___, 136 S.Ct. 1899 (2016), does not

provide exception to timeliness requirements of Post-Conviction Relief Act (PCRA), 42

Pa.C.S. §§9541-9546, and thus PCRA court lacked jurisdiction to reinstate appellate

rights nunc pro tunc).

       Justice Donohue files a concurring statement.

       Justice Wecht files a concurring statement.